Citation Nr: 0827636	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  08-03 339A	)	DATE
	)
	)


THE ISSUE

Whether the Board's decision to deny an effective date 
earlier than July 16, 1997, for the grant of service 
connection for residuals of frozen feet should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE). 

(The issue of whether there was CUE in a rating decision 
dated May 24, 2000, is the subject of a separate decision 
under a different docket number.)



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from November 1943 to 
October 1948.  The veteran died in May 2000.  The movant is 
the veteran's surviving spouse.


FINDINGS OF FACT

1.  The veteran originally sought entitlement to service 
connection for residuals of frozen feet in January 1956.  His 
claim was denied for failure to report for a VA examination 
in August 1956.

2.  The veteran attempted to reopen his claim for service 
connection in April 1990.  His claim was denied in December 
1990.  He did not appeal the decision.

3.  The veteran submitted a request to reopen his claim for 
service connection that was received on July 16, 1997.

4.  The veteran was granted service connection for residuals 
of frozen feet by way of a rating decision dated June 30, 
1998.  His effective date was established as the date of the 
reopened claim, July 16, 1997.

5.  The veteran appealed the effective date.  The Board 
denied his claim for an effective date earlier than July 16, 
1997, by way of a decision dated July 30, 1999.  

6.  The July 30, 1999, Board decision was supported by the 
evidence then of record, and was consistent with the 
applicable law and regulations extant at that time.




CONCLUSION OF LAW

The Board's decision of July 30, 1999, was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from November 1943 to 
October 1948.  He submitted evidence of his marriage to the 
movant in 1949.  The evidence was submitted in order to 
obtain a higher subsistence allowance for education benefits.  
There is no evidence of record to show the veteran submitted 
a claim for disability compensation benefits, for any 
disorder, at that time.

The veteran originally sought entitlement to service 
connection for residuals of frozen feet in January 1956.  His 
claim was denied for failing to report for an examination in 
August 1956.

The veteran sought to reopen his claim in April 1990.  He 
submitted medical evidence in support of his claim; however, 
the claim was denied in December 1990 with notice provided 
that same month.  He did not appeal the denial.  The decision 
became final.

There was nothing of record following the RO's notice of the 
rating action in December 1990.  

The veteran submitted a request to reopen his claim for 
service connection for residuals of frozen feet that was 
received at the RO on July 16, 1997.  The veteran's claim for 
service connection was granted by way of a rating decision 
dated June 30, 1998.  The veteran was granted service 
connection for residuals of frozen feet and assigned a 30 
percent evaluation.  The effective date for service 
connection and the 30 percent evaluation was established as 
of the date of the claim to reopen - July 16, 1997.

The veteran submitted a notice of disagreement (NOD) with the 
effective date for service connection in August 1998.  He 
contended that he had submitted a claim in 1949 and wanted 
compensation from that date.  He perfected his appeal in 
August 1998.  He made specific arguments as to why his 
effective date should be from 1949.

The veteran's case was certified on appeal to the Board on 
December 16, 1998.  The veteran was provided notice of the 
certification at that time.  See 38 C.F.R. §§ 19.35, 19.36 
(1998).  The veteran submitted a motion to advance his case 
on the docket to the Board.  He also submitted additional 
evidence to the Board to support his claim for an earlier 
effective date.  In addition, several inquiries about the 
veteran's appeal were received at the Board from 
congressional sources.  The correspondence related to the 
veteran's desire for an earlier effective date.  

Associated with the claims folder, presumably in a temporary 
folder that was kept at the RO while the claims folder was 
before the Board, is a Report of Contact form that recorded a 
conversation with the veteran on December 18, 1998.  There is 
a date stamp on the reverse side indicating it was received 
at the RO on December 23, 1998.  The date of the conversation 
reported was two days after the veteran's effective date 
issue was certified on appeal.  The report noted that the 
veteran said he never received a copy of rating decision 
[sic].  The report further noted that the veteran wanted to 
stop the appeal for an earlier effective [date] and start an 
appeal for a higher percentage.

Despite the contents of the Report of Contact, the veteran 
maintained contact with the Board on the specific issue of an 
earlier effective date and continued to pursue his appeal of 
that issue.

The Board denied the veteran's claim for an earlier effective 
date in July 1999.  The Board found that the previous claim 
for service connection was denied on the merits in December 
1990.  The veteran had been provided notice of the rating 
action but did not appeal.  Accordingly, the decision became 
final.  New and material evidence was required to reopen the 
case.  The Board found that the effective date of a reopened 
claim could be no earlier than the date of the claim to 
reopen.

The veteran submitted a motion for reconsideration of the 
July 1999 Board decision in September 1999.  The Board denied 
his motion in January 2000.  The veteran submitted a copy of 
his motion and the Board's decision, along with a number of 
attachments, to the RO in January 2000.  The attachments 
included a copy of the notice of the December 1990 denial of 
his claim for service connection.  

The veteran also included a copy of a letter that he said he 
submitted in response to the December 1990 notice.  The 
response is dated January 10, 1991, however, it is printed on 
a page provided for comments as part of a VA Form 21-526.  
Further, the page used by the veteran was from a form 
published in October 1993.  He did not submit a standalone 
copy of the letter, only the VA form.  

The movant submitted a motion for revision of the July 1999 
Board decision to the RO in September 2002.  She alleged that 
there was CUE in the Board decision for two reasons.  First, 
the Board failed to recognize and adjudicate the veteran's 
claim for an increased evaluation.  She contended that the 
veteran appealed the disability percentage awarded at the 
time of the rating decision of June 1998.  She said the NOD 
that appealed the effective date in August 1998, was also an 
NOD as to the veteran's disability evaluation.  She said the 
veteran also submitted statements where he referenced a "100 
percent" disability and his inability to work.  She said the 
Board failed to adjudicate the issues raised by the veteran.  

The movant also contends that the veteran filed a NOD with 
the denial of service connection in December 1990.  She 
included a copy of the January 1991 letter that the veteran 
submitted as part of his request for reconsideration.  She 
said this was proof that the rating decision from December 
1990 was not final and that the veteran was entitled to an 
effective date of April 4, 1990, the date of his claim to 
reopen in 1990.

II.  Analysis

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2007).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  
38 U.S.C.A. § 7111(a) (West 2002).  To establish a valid CUE 
claim, a veteran must show that either the correct facts, as 
they were known at the time, were not before the adjudicator, 
or that the statutory or regulatory provisions extant at the 
time were incorrectly applied.  See Russell v. Principi, 3 
Vet. App. 310 (1992).  However, the veteran must assert more 
than a disagreement as to how the facts were weighed or 
evaluated.  Crippen v. Brown, 9 Vet. App. 412, 418 (1996). 

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2007).  

If a veteran wishes to reasonably raise a claim of CUE, there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the alleged 
error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), 
cert. Denied, 120 S. Ct. 405 (1999); Fugo v. Brown, 6 Vet. 
App. 40 (1993).  (emphasis added).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. § 
20.1403(c).  Clear and unmistakable error does not include 
VA's failure to fulfill the duty to assist, or a disagreement 
as to how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2003).

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  For 
a Board decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes relevant 
documents possessed by the Department of Veterans Affairs not 
later than 90 days before such record was transferred to the 
Board for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  38 C.F.R. § 20.1403(b)(2).  

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran, the name of the moving 
party if other than the veteran, the applicable VA file 
number, and the date of the Board decision to which the 
motion relates.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice.  38 C.F.R. 
§ 20.1404(a).  See generally Disabled American Veterans v. 
Gober, 234 F.3d 682  (Federal Circuit upheld validity of 
Board CUE regulations with the exception of 38 C.F.R. 
§ 20.1404(b)).

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(1999).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (1999).  (emphasis added).  See Lapier 
v. Brown, 5 Vet. App. 215 (1993).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1999).  Any 
claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 
1991).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  The 
claimant must submit a written document identifying the 
benefit sought and expressing some intent to seek it.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (1999).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

Moreover, the United States Court of Appeals for Veterans 
Claims (Court), has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon, supra.  The effective date of service connection 
cannot be based on the date of the earliest medical evidence 
demonstrating a causal connection.  It must be based on the 
date that the application upon which service connection was 
eventually awarded was filed with VA.  See Lalonde v. West, 
12 Vet. App. 377, 382 (1999) (because the appellant had not 
been granted service connection for his anxiety disorder, the 
mere receipt of medical records cannot be construed as an 
informal claim).  

The veteran's alleged letter of January 10, 1991, was not 
before VA at the time of the Board's decision in July 1999.  
It was not made a part of the record until the veteran sought 
to have the Board decision reconsidered in September 1999.  
Moreover, the letter is copied on a VA form that was not 
published until October 1993.  

The movant has not provided any statement to explain why the 
letter is copied on the form.  Nor has she provided any 
evidence that the letter was received by VA at any time prior 
to the Board decision of July 1999.  The Board can only 
review an allegation of CUE based on the evidence of record.  
As the alleged NOD of January 10, 1991, was not of record at 
the time of the challenged Board decision, it cannot now be 
accepted for the purpose of rendering the December 1990 
rating decision as not final.  

The allegations regarding the failure to adjudicate raised 
claims are addressed by way of the Board's decision regarding 
the movant's separate claim of CUE in a rating decision dated 
May 24, 2000.  

The facts of the case are that the veteran was denied service 
connection for residuals of frozen feet in December 1990.  He 
was provided notice of the denial that same month.  He did 
not appeal and the decision became final.  There was no 
pending claim from April 1990 or any earlier time.

The veteran sought to reopen his claim for service connection 
on July 16, 1997.  His claim was granted and the effective 
date was properly established as of that date based on the 
reopening of a previously denied claim.  By operation of law, 
the veteran could not have an earlier effective date based on 
the facts of his case.  There was no CUE in the Board's 
determination of the effective date for service connection.  

In deciding the movant's claim, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA) for possible 
application.  Claims for CUE must be decided based on the 
evidence of record as they are based on a request for a 
revision of a previous decision.  As such, the Court has held 
that the duties to assist and notify under the VCAA are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001); Parker v. Principi, 15 Vet. App. 407, 
412 (2002).


ORDER

The motion to revise or reverse the July 30, 1999, Board 
decision on the basis of clear and unmistakable error is 
denied



____________________________________________
	S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



